               Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 1 of 16


       ORIGINAL

                         GUILTY PLEA and PLEA AGREEMENT
United States Attorney
Northem District of Georgia                                                      FILED f� OPEN COURT

                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DNISION
                                CRIMINAL NO. 1:18-CR-00477-AT
                                                                           ·�
                                                                      Jl1Yi��.
                                                                        _,n\;.
                                                                               ©t<lifl'
                                                                                t)l6iim!'
                                                                                      .   •   ·
                                                                                                  .
                                                                                                      ·
                                                                                                          •




The United States Attorney for the Northern District of Georgia ("the

Government") and Defendant Brittany Diehl enter into this plea agreement as set

forth below in Part IV pursuant to Rule ll(c)(l)(B) of the Federal Rules of

Criminal Procedure. Brittany Diehl, Defendant, having received a copy of the

above-numbered Information and having been arraigned, hereby pleads

GUILTY to the Information.

                                 I. ADMISSION OF GUILT


      1. The Defendant admits that she is pleading guilty because she is in fact

guilty of the crime charged in the Information.


                         II. ACKNOWLEDGMENT & WAIVER OF RIGHTS


      2. The Defendant understands that by pleading guilty, she is giving up the

right to plead not guilty and the right to be tried by a jury. At a trial, the

Defendant would have the right to an attorney, and if the Defendant could not

afford an attorney, the Court would appoint one to represent the Defendant at

trial and at every stage of the proceedings. During the trial, the Defendant

would be presumed innocent and the Government would have the burden of

proving her guilty beyond a reasonable doubt. The Defendant would have the
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 2 of 16




right to confront and cross-examine the witnesses against her. If the Defendant

wished, she could testify on her own behalf and present evidence in her defense,

and she could subpoena witnesses to testify on her behalf. If, however, the

Defendant did not wish to testify, that fact could not be used against her, and the

Government could not compel her to incriminate herself. If the Defendant were

found guilty after a trial, she would have the right to appeal the conviction.

   3. The Defendant understands that by pleading guilty, she is giving up all of

these rights and there will not be a trial of any kind.

   4. By pleading guilty, Defendant also gives up any and all rights to pursue

any affirmative defenses, Fourth Amendment or Fifth Amendment claims, and

other pretrial motions that have been filed or could have been filed.

   5. The Defendant also understands that she ordinarily would have the right to

appeal her sentence and, under some circumstances, to attack the conviction and

sentence in post-conviction proceedings. By entering this Plea Agreement, the

Defendant may be waiving some or all of those rights to appeal and to

collaterally attack her conviction and sentence, as specified below.

   6. Finally, the Defendant understands that, to plead guilty, she may have to

answer, under oath, questions posed to her by the Court concerning the rights

that she is giving up and the facts of this case, and the Defendant's answers, if

untruthful, may later be used against her in a prosecution for perjury or false

statements.



                                          2
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 3 of 16




                III.   ACKNOWLEDGMENT OF PENALTIES


   7. The Defendant understands that, based on her plea of guilty, she will be

subject to the following maximum and mandatory minimum penalties:

As to the sole charge in the Information


          a. Maximum term of imprisonment: 20 years.

          b. Mandatory minimum term of imprisonment: None.

          c. Term of supervised release: 0 year(s) to 3 years.

          d. Maximum fine: $250,000.00, or twice the gain or twice the loss,

              whichever is greatest, due and payable immediately.

          e. Full restitution, due and payable immediately, to all victims of the

              offense(s) and relevant conduct.

         f.   Mandatory special assessment: $100.00, due and payable

              immediate!y.

   8. The Defendant understands that, before imposing sentence in this case, the

Court will be required to consider, among other factors, the provisions of the

United States Sentencing Guidelines and that, under certain circumstances, the

Court has the discretion to depart from those Guidelines. The Defendant further

understands that the Court may impose a sentence up to and including the

statutory maximum as set forth in this paragraph and that no one can predict her

exact sentence at this time.

   9. REMOVAL FROM THE UNITED STATES: The Defendant recognizes that

pleading guilty may have consequences with respect to her immigration status if

                                         3
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 4 of 16




she is not a citizen of the United States. Under federal law, a broad range of

crimes are removable offenses, including the offense to which the Defendant is

pleading guilty. Indeed, because the Defendant is pleading guilty to this offense,

removal is presumptively mandatory. Removal and other immigration

consequences are the subject of a separate proceeding, however, and the

Defendant understands that no one, including her attorney or the district court,

can predict to a certainty the effect of her conviction on her immigration status.

The Defendant nevertheless affirms that she wants to plead guilty regardless of

any immigration consequences that her plea may entail, even if the consequence

is her automatic removal from the United States.

                           IV.    PLEA AGREEMENT


   10. The Defendant, her counsel, and the Government, subject to approval by

the Court, have agreed upon a negotiated plea in this case, the terms of which are

as follows:

                              No Additional Charges


   11. The United States Attorney for the Northern District of Georgia agrees not

to bring further criminal charges against the Defendant related to the charges to

which she is pleading guilty. The Defendant understands that this provision

does not bar prosecution by any other federal, state, or local jurisdiction.




                                          4
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 5 of 16




                    Sentencing Guidelines Recommendations


   12. Based upon the evidence currently known to the Government, the

Government agrees to make the following recommendations and/or to enter into

the following stipulations.

Base/Adjusted Offense Level


   13. The Government agrees to recommend and the Defendant agrees that:


          a. The applicable offense guideline is Section 2Bl.l.

          b. The amount of loss resulting from the offense of conviction and all

             relevant conduct is more than $150,000 but less than $550,000.

Acceptance of Responsibility


   14. The Government will recommend that the Defendant receive an offense

level adjustment for acceptance of responsibility, pursuant to Section 3El.l, to

the maximum extent authorized by the guideline. However, the Government

will not be required to recommend acceptance of responsibility if, after entering

this Plea Agreement, the Defendant engages in conduct inconsistent with

accepting responsibility. Thus, by way of example only, should the Defendant

falsely deny or falsely attempt to minimize Defendant's involvement in relevant

offense conduct, give conflicting statements about Defendant's involvement, fail

to pay the special assessment, fail to meet any of the obligations set forth in the

Financial Cooperation Provisions set forth below, or participate in additional

criminal conduct, including unlawful personal use of a controlled substance, the

Government will not be required to recommend acceptance of responsibility.

                                          5
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 6 of 16




               Right to Answer Questions, Correct Misstatements,
                           and Make Recommendations


   15. The parties reserve the right to inform the Court and the Probation Office

of all facts and circumstances regarding the Defendant and this case, and to

respond to any questions from the Court and the Probation Office and to any

misstatements of fact or law. Except as expressly stated elsewhere in this Plea

Agreement, the parties also reserve the right to make recommendations

regarding application of the Sentencing Guidelines. The parties understand,

acknowledge, and agree that there are no agreements between the parties with

respect to any Sentencing Guidelines issues other than those specifically listed.


                       Right to Modify Recommendations


   16. With regard to the Government's recommendation as to any specific

application of the Sentencing Guidelines as set forth elsewhere in this Plea

Agreement, the Defendant understands and agrees that, should the Government

obtain or receive additional evidence concerning the facts underlying any such

recommendation, the Government will bring that evidence to the attention of the

Court and the Probation Office. In addition, if the additional evidence is

sufficient to support a finding of a different application of the Guidelines, the

Government will not be bound to make the recommendation set forth elsewhere

in this Plea Agreement, and the failure to do so will not constitute a violation of

this Plea Agreement.




                                          6
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 7 of 16




                          Sentencing Recommendations

Judicial Economy


   17. Based on the factors set forth in 18 U.S.C. § 3553(a), the parties agree to

recommend that the Defendant receive a one-level downward variance at

sentencing. This variance is predicated on the Defendant's expeditiously entered

plea of guilty and the resulting conservation of limited judicial and prosecutorial

resources.

Specific Sentence Recommendation


   18. Unless the Defendant engages in conduct inconsistent with accepting

responsibility, as described more fully in paragraph 14, the Government agrees

to recommend that the Defendant be sentenced at the low end of the adjusted

guideline range.

   19. The Defendant agrees to pay full restitution to the Clerk of Court for

distribution to all victims of the offense(s) to which she is pleading guilty and all

relevant conduct, including, but not limited to, any counts dismissed as a result

of this Plea Agreement. The Defendant understands that the amount of

restitution owed to each victim will be determined at or before sentencing, but

agrees that the total of such restitution is at least $150,000. The Defendant also

agrees to cooperate fully in the investigation of the amount of restitution, the

identification of victims, and the recovery of restitution for victims.




                                          7
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 8 of 16




                         Financial Cooperation Provisions

Special Assessment


   20. The Defendant agrees that she will pay a special assessment in the amount

of $100 by money order or certified check made payable to the Clerk of Court,

U.S. District Court, 2211 U.S. Courthouse, 75 Ted Turner Drive SW, Atlanta,

Georgia 30303, on the day of sentencing. The Defendant agrees to provide proof

of such payment to the undersigned Assistant United States Attorney upon

payment thereof.

Fine/Restitution - Terms of Payment


   21. The Defendant agrees to pay any fine and/or restitution imposed by the

Court to the Clerk of Court for eventual disbursement to the appropriate account

and/or victim(s). The Defendant also agrees that the full fine and/or restitution

amount shall be considered due and payable immediately. If the Defendant

cannot pay the full amount immediately and is placed in custody or under the

supervision of the Probation Office at any time, she agrees that the custodial

agency and the Probation Office will have the authority to establish payment

schedules to ensure payment of the fine and/or restitution. The Defendant

understands that this payment schedule represents a minimum obligation and

that, should Defendant's financial situation establish that she is able to pay more

toward the fine and/or restitution, the Government is entitled to pursue other

sources of recovery of the fine and/or restitution. The Defendant further agrees

to cooperate fully in efforts to collect the fine and/or restitution obligation by

                                          8
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 9 of 16




any legal means the Government deems appropriate. Finally, the Defendant and

her counsel agree that the Government may contact the Defendant regarding the

collection of any fine and/ or restitution without notifying and outside the

presence of her counsel.

Financial Disclosure


   22. The Defendant agrees that Defendant will not sell, hide, waste, encumber,

destroy, or otherwise devalue any such asset worth more than      $5,000 before

sentencing, without the prior approval of the Government. The Defendant

understands and agrees that Defendant's failure to comply with this provision of

the Plea Agreement should result in Defendant receiving no credit for acceptance

of responsibility.

   23. The Defendant agrees to cooperate fully in the investigation of the amount

of forfeiture, restitution and fine; the identification of funds and assets in which

she has any legal or equitable interest to be applied toward forfeiture, restitution

and/ or fine; and the prompt payment of restitution or a fine.

   24. The Defendant's cooperation obligations include: (A) fully and truthfully


completing the Department of Justice's Financial Statement of Debtor form, and

any addenda to said form deemed necessary by the Government, within ten days

of the change of plea hearing;   (B) submitting to a financial deposition or

interview (should the Government deem it necessary) prior to sentencing

regarding the subject matter of said form; (C) providing any documentation



                                           9
       Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 10 of 16




within her possession or control requested by the Government regarding her

financial condition and that of her household; and (D) fully and truthfully

answering all questions regarding her past and present financial condition and

that of her household in such interview(s); and   (E) providing a waiver of her

privacy protections to permit the Government to access her credit report and tax

information held by the Internal Revenue Service.

   25. So long as the Defendant is completely truthful, the Government agrees

that anything related by the Defendant during her financial interview or

deposition or in the financial forms described above cannot and will not be used

against her in the Government's criminal prosecution. However, the

Government may use the Defendant's statements to identify and to execute upon

assets to be applied to the fine and/or restitution in this case. Further, the

Government is completely free to pursue any and all investigative leads derived

in any way from the interview(s)/deposition(s)/financial forms, which could

result in the acquisition of evidence admissible against the Defendant in

subsequent proceedings. If the Defendant subsequently takes a position in any

legal proceeding that is inconsistent with the interview(s)/deposition(s)/

financial forms-whether in pleadings, oral argument, witness testimony,

documentary evidence, questioning of witnesses, or any other manner-the

Government may use the Defendant's interview(s) I deposition(s) I financial

forms, and all evidence obtained directly or indirectly therefrom, in any



                                         10
       Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 11 of 16




responsive pleading and argument and for cross-examination, impeachment, or

rebuttal evidence. Further, the Government may also use the Defendant's

interview(s) I deposition(s) I financial forms to respond to arguments made or

issues raised sua sponte by the Magistrate or District Court.

                 Recommendations/Stipulations Non-binding

   26. The Defendant understands and agrees that the recommendations of the

Government incorporated within this Plea Agreement, as well as any

stipulations of fact or guideline computations incorporated within this Plea

Agreement or otherwise discussed between the parties, are not binding on the

Court and that the Court's failure to accept one or more of the recommendations,

stipulations, and/ or guideline computations will not constitute grounds to

withdraw her guilty plea or to claim a breach of this Plea Agreement.

                             Limited Waiver of Appeal

   27. LIMITED WAIVER OF APPEAL: To the maximum extent permitted by

federal law, the Defendant voluntarily and expressly waives the right to appeal

her conviction and sentence and the right to collaterally attack her conviction and

sentence in any post-conviction proceeding (including, but not limited to,

motions filed pursuant to   28 U.S.C. § 2255) on any ground, except that the

Defendant may file a direct appeal of an upward departure or upward variance

above the sentencing guideline range as calculated by the district court. Claims

that Defendant's counsel rendered constitutionally ineffective assistance are


                                         11
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 12 of 16




excepted from this waiver. The Defendant understands that this Plea Agreement

does not limit the Government's right to appeal, but if the Government initiates a

direct appeal of the sentence imposed, the Defendant may file a cross-appeal of

that same sentence.


                             Miscellaneous Waivers

FOIA/Privacy Act Waiver


   28. The Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the

United States any records pertaining to the investigation or prosecution of this

case, including, without limitation, any records that may be sought under the

Freedom of Information Act, Title 5, United States Code, Section 552, or the

Privacy Act of 1974, Title 5, United States Code, Section 552a.




                                        12
       Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 13 of 16




                             No Other Agreements


   29. There are no other agreements, promises, representations, or

understandings between the Defendant and the Government.

   In Open Court this   \5     day of January, 2019.




                                            �
                                            Brittany Diehl




            E (Assistant United States Attorney)
Christopher J. Huber




�CNATURE (Approving Official)
 Stephen H. McClain

   I have read the Information against me and have discussed it with my

attorney. I understand the charges and the elements of each charge that the

Government would have to prove to convict me at a trial. I have read the

foregoing Plea Agreement and have carefully reviewed every part of it with my

attorney. I understand the terms and conditions contained in the Plea

Agreement, and I voluntarily agree to them. I also have discussed with my

attorney the rights I may have to appeal or challenge my conviction and

sentence, and I understand that the appeal waiver contained in the Plea

Agreement will prevent me, with the narrow exceptions stated, from appealing

my conviction and sentence or challenging my conviction and sentence in any

                                       13
       Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 14 of 16




post-conviction proceeding. No one has threatened or forced me to plead guilty,

and no promises or inducements have been made to me other than those

discussed in the Plea Agreement. The discussions between my attorney and the

Government toward reaching a negotiated plea in this case took place with my

permission. I am fully satisfied with the representation provided to me by my

attorney in this case.




                  efendant)                 DATE
Brittany Diehl



   I am Brittany Diehl's lawyer. I have carefully reviewed the charges and the

Plea Agreement with my client. To my knowledge, my client is making an

informed and voluntary decision to plead guilty and to enter into the Plea

Agreement.




SIGNATURE (Defense Attorney)                DATE
Katryna Lyn Spearman
Lowther Walker LLC                             Brittany Diehl
101 Marietta Street, NW, Suite 3325,           592 LM Davey Lane
Atlanta, GA 30303                              Titusville, FL 32780
(404) 496-4052



lo\\.e \Vo'O     State Bar of Georgia Number



                                       14
      Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 15 of 16




Filed in Open Court


This_ day of           2019




                                    15
        Case 1:18-cr-00477-AT Document 8-1 Filed 01/15/19 Page 16 of 16




                        U. S. DEPARTMENT OF JUSTICE
                     Statement of Special Assessment Account
This statement reflects your special assessment only. There may be other
penalties imposed at sentencing.


                          ACCOUNT INFORMATION

CRIMINAL ACTION NO.:         1:18-CR-00477-AT
DEFENDANT'S NAME:            BRITTANY DIEHL
PAY THIS AMQUNT:.            $100


Instructions:
   1. Payment must be made by certified check or money order payable to:
                        Clerk of court, U.S. District Court
                     *personal checks will not be accepted*
   2. Payment must reach the clerk's office within 30 days of the entry of your
      guilty plea
   3. Payment should be sent or hand delivered to:
                         Clerk, U.S. District Court
                         2211 U.S. Courthouse
                         75 Ted Turner Drive SW
                         Atlanta, Georgia 30303
                         (Do Not Send Cash)
   4. Include defendant's name on certified check or money order.
   5. Enclose this coupon to insure proper and prompt application of payment.
   6. Provide proof of payment to the above-signed AUSA within 30 days of the
      guilty plea.




                                        16
